       Case: 1:20-cv-00180-SL Doc #: 22 Filed: 03/08/21 1 of 1. PageID #: 864




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MICHAEL GAY,                                     )         CASE NO. 1:20-cv-180
                                                 )
                                                 )
                       PLAINTIFF,                )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         JUDGMENT ENTRY
                                                 )
COMMISSIONER OF SOCIAL SECURITY                  )
ADMINISTRATION,                                  )
                                                 )
                      DEFENDANT.                 )


       For the reasons set forth in the contemporaneously filed Memorandum Opinion and

Order, the decision of the defendant to deny plaintiff’s application for Disability Insurance

Benefits is affirmed and this case is dismissed with prejudice.

       IT IS SO ORDERED.



Dated: March 8, 2021
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
